DETAILED ACTION
This Office Action is in response to the communication filed on 03/15/2021. 
Claim 1 has been canceled. Claims 2-21 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, 11, 13, 18, and 20 are objected to because of the following informalities: 
The limitation "wherein determining that the motion characteristics of the received from the second motion gesture match further comprises:" recited in claims 4, 11, and 18 appears unfinished.
The limitation "a nueral net" as recited in claims 6, 13, and 20 appears to include typos.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 13 of U.S. Patent No. 9,213,817. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 13 of U.S. Patent No. 9,213,817 contain every elements of claims 2, 9, and 16 of the instant application and thus anticipate the claims of the instant application. "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). "Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting" (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 2 recites one or more processors and one or more machine-readable storage media which can all be software. Note that the specification does not limit these elements to be hardware only (for example, the specification dose not limit the one or more machine-readable storage media to cover only non-transitory machine-readable storage media, and a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software"). In addition, note that the memory recited in claim 2 is not positively claimed and could be not part of the claimed system. Thus, the claimed invention is directed to non-statutory subject matter. Claims 3-8 are dependent to claim 2 and are rejected under 35 U.S.C. 101 under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoyos (US 2014/0337949).
Claim 2, Hoyos teaches: 
A system comprising:
one or more processors; and one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising: (e.g. fig. 2)
in response to receiving an authentication request, prompting a user for a motion gesture; (e.g. [0085], "the user's biometrics features are captured using the mobile device 101a…the mobile device processor 110, which is configured by executing one or more software modules 130, including, preferably, the enrollment module 176, the analysis module 174, the user interface module 170, and the biometric capture module 172, prompts the user to capture imagery of the user's iris/irises, eye(s), periocular region, face (e.g., the Vitruvian region) or a combination of the foregoing using the mobile device camera 145 and stores a sequence of images to storage 190 or memory 120" [0086], "the configured processor 110 can also cause the microphone 104 to capture the user's voice through a microphone in communication with the mobile device and record the audio data to the device memory. For example, the user can be prompted to say words or phrases which are recorded using the microphone. The mobile device can capture images of the user's face, eyes, etc. while recording the user's voice" [0098], "a liveness identifier can be generated and liveness determined, by analyzing lip movement, pupil dilation, blinking, and head movement throughout the image sequence")
capturing a video and motion characteristics associated with the user of a user device with the authentication request; storing, by a memory, the captured video and motion characteristics associated with the user; and (e.g. [0076], "eye motion characteristics as detected by eye tracking algorithms and head motion characteristics as detected by tracking the movement of a face and/or head" [0085], "the user's biometrics features are captured using the mobile device 101a…prompts the user to capture imagery of the user's iris/irises, eye(s), periocular region, face (e.g., the Vitruvian region) or a combination of the foregoing using the mobile device camera 145 and stores a sequence of images to storage 190 or memory 120" [0086], "the configured processor 110 can also cause the microphone 104 to capture the user's voice through a microphone in communication with the mobile device and record the audio data to the device memory. For example, the user can be prompted to say words or phrases which are recorded using the microphone. The mobile device can capture images of the user's face, eyes, etc. while recording the user's voice" [0087], "one or more biometric identifiers are generated from the captured biometric information and are stored to complete the enrolment stage" [0097], "In addition or alternatively, the configured processor can generate a liveness identifier and/or determine liveness according to the Eulerian motion magnification algorithms also referred to as Eulerian video magnification (EMM or EVM). EMM can be used to amplify small motions of the subject captured in the images" [0098], "a liveness identifier can be generated and liveness determined, by analyzing lip movement, pupil dilation, blinking, and head movement throughout the image sequence")
establishing, a motion based credential associated with the stored video and motion characteristics. (e.g. [0095], "the mobile device processor configured by executing one or more software modules 130, including, preferably, the analysis module 174, can generate one or more liveness identifiers which characterize the captured user's biometrics and/or the non-machine-vision based information that are indicative of the user's liveness")
Claim 3, Hoyos teaches:
receiving, over a network connection, from the user device associated with the user, a request for authentication using a second motion gesture; determine that motion characteristics of the received request from the second motion gesture match the stored motion characteristics; (e.g. fig. 5, [0085]-[0086], [0097]-[0098], [0111]-[0114]) and transmit, over the network connection, an encrypted authentication information to the user device. (e.g. fig. 5, [0037], [0120]-[0121])
Claim 4, Hoyos teaches:
wherein determining that the motion characteristics of the received from the second motion gesture match further comprises: recording video of the second motion gesture; processing the video recorded, wherein processing the video includes magnifying the second motion gesture to determine motion characteristics. (e.g. fig. 5, [0085]-[0086], [0097], [0107], [0109], [0112])
Claim 5, Hoyos teaches:
wherein the encrypted authentication information includes an encrypted user name and other data associated with the user. (e.g. [0083], [0121])
Claim 9, this claim is directed to a method containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim 10, this claim is directed to a method containing similar limitations as recited in claim 3 and is rejected for similar rationale.
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 4 and is rejected for similar rationale.
Claim 12, this claim is directed to a method containing similar limitations as recited in claim 5 and is rejected for similar rationale.
Claim 16, this claim is directed to a medium containing similar limitations as recited in claim 2 and is rejected for similar rationale.
Claim 17, this claim is directed to a medium containing similar limitations as recited in claim 3 and is rejected for similar rationale.
Claim 18, this claim is directed to a medium containing similar limitations as recited in claim 4 and is rejected for similar rationale.
Claim 19, this claim is directed to a medium containing similar limitations as recited in claim 5 and is rejected for similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Dulude et al. (US 6,310,966).
Claim 6, Hoyos teaches determining that the motion characteristics of the received request from the second motion gesture match the stored motion characteristics (see above) and does not appear to explicitly teach but Dulude teaches: 
a nueral net for applying fuzzy logic for matching. (e.g. col. 7 ll. 45-57, col. 8 ll. 17-27)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Dulude into the invention of Hoyos, and the motivation for such an implementation would be for the purpose of classifying whether or not, within an error tolerance, the sets of biometric data were obtained from the same individual, and obtaining substantially perfect authentication of any individual from the global population (Dulude col. 7 ll. 50-53, col. 8 ll. 30-33).
Claim 13, this claim is directed to a method containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claim 20, this claim is directed to a medium containing similar limitations as recited in claim 6 and is rejected using the same rationale to combine the references.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Oberheide et al. (US 2015/0046990).
Claim 7, Hoyos teaches the encrypted authentication information (see above) and does not appear to explicitly teach but Oberheide teaches: 
a reliability indicator with a percent likelihood of a match. (e.g. [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Oberheide into the invention of Hoyos, and the motivation for such an implementation would be for the purpose of determining if biometric profiles correspond, and providing a new and useful method for verifying status of an authentication device (Oberheide [0005], [0038]).
Claim 14, this claim is directed to a method containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claim 21, this claim is directed to a medium containing similar limitations as recited in claim 7 and is rejected using the same rationale to combine the references.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos (US 2014/0337949) in view of Shah (US 2015/0006385).
Claim 8, Hoyos teaches receiving, over a network connection, from a user device associated with the user, a request for authentication using a second motion gesture; determine that motion characteristics of the received request from the second motion gesture do not match the stored motion characteristics; and transmit, over the network connection, to the user of the device (e.g. fig. 5, [0028], [0105], [0111], [0120]-[0121]) and does not appear to explicitly teach but Shah teaches: 
transmit a prompt for another motion gesture. (e.g. [0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Shah into the invention of Hoyos, and the motivation for such an implementation would be for the purpose of facilitating authentication via gesture and providing user another chance to perform authentication before denying access (Shah abstract, [0039]).
Claim 15, this claim is directed to a method containing similar limitations as recited in claim 8 and is rejected using the same rationale to combine the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0086674 discloses methods for identifying, authenticating, and authorizing a user to a device. A dynamic image, such as a video captured by a depth camera, is received. The dynamic image provides data from which geometric information of a portion of a user may be identified as well as motion information of a portion of the user may be identified. Consequently, a geometric attribute is identified from the geometric information. A motion attribute may also be identified from the motion information. The geometric attribute is compared to one or more geometric attributes associated with authorized users. Additionally, the motion attribute may be compared to one or more motion attributes associated with the authorized users. A determination may be made that the user is an authorized user. As such the user is authorized to utilize functions of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436